Citation Nr: 1043822	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  09-04 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied service connection for PTSD. 

In September 2010, the Veteran testified before the undersigned 
at a Board hearing held in Los Angeles, California.  A transcript 
of the hearing has been associated with the claims file.

The Board notes that in Clemons v. Shinseki, 23 Vet. App. 1, 5 
(2009), the United States Court of Appeals for Veterans Claims 
(Court) held that the scope of a mental health disability claim 
includes any acquired psychiatric disability that may reasonably 
be encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record.  
Accordingly, the Board refers the issue of whether the 
Veteran has an acquired psychiatric disability other than 
PTSD and the likelihood that it may be related to service 
to the agency of original jurisdiction (AOJ) for 
appropriate action, as discussed in more detail below. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran claims entitlement to service connection for PTSD, 
which he contends is related to hostile military activity that 
occurred during his service in Vietnam.  For the following 
reasons, the Board finds that further development is warranted to 
ensure a full record before this claim can be properly 
adjudicated. 

In the December 2007 rating decision and again in the January 
2009 statement of the case (SOC), the Veteran's claim for PTSD 
was denied, in part, because an in-service stressor related to 
the Veteran's PTSD had not been verified. 

The Board notes that, during the pendency of this appeal and 
subsequent to the January 2009 SOC, VA regulations pertaining to 
the requirements for establishing a service connection claim for 
PTSD were amended effective July 13, 2010.  See Stressor 
Determinations for Posttraumatic Stress Disorder, 75 Fed.Reg. 
39843 (July 13, 2010) (amending 38 C.F.R. § 3.304(f)).  The 
amendment liberalizes in some cases the evidentiary standard for 
establishing the required in-service stressor.  Id.  
Specifically, the final rule amends 38 C.F.R. § 3.304(f) by 
redesignating current paragraphs (f)(3) and (f)(4) as paragraphs 
(f)(4) and (f)(5), respectively, and by adding a new paragraph 
(f)(3) which reads as follows: 

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and 
circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  For purposes of this 
paragraph, "fear of hostile military or terrorist 
activity" means that a veteran experienced, 
witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death 
or serious injury, or a threat to the physical 
integrity of the veteran or others, such as from an 
actual or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon 
friendly military aircraft, and the veteran's response 
to the event or circumstance involved a psychological 
or psycho-physiological state of fear, helplessness, 
or horror.

Id. at 39852.  The Board emphasizes that under the amended 
regulation, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor provided that the 
other requirements of the above paragraph are met, irrespective 
of whether the evidence establishes that the Veteran "engaged in 
combat with the enemy" as previously required.  See VAOPGCPREC 
12-99 (65 Fed. Reg. 6,257 (2000); Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).  When such is the case, verification of the 
stressor through independent sources is not warranted.

Here, the Veteran has claimed stressors related to his fear of 
hostile military activity.  Specifically, in a September 2007 
statement provided in support of his claim, the Veteran described 
undergoing a mortar and rocket attack which occurred while he was 
serving with the 4th Infantry Division, 124th Signal Battalion in 
Pleiku Vietnam about two weeks after he arrived in country.  The 
Veteran further stated that in December 1968, while he was 
serving with the same unit in Pleiku, Vietnam, the truck he was 
riding in hit a landmine.  The Veteran also described undergoing 
mortar and rocket attacks in Vietnam at the September 2010 Board 
hearing.  The Veteran's service personnel records confirm that he 
served in the 124th Signal Battalion, 4th Infantry Division while 
stationed in Vietnam.  They also reflect that he shipped out to 
Vietnam in July 1968 and officially began foreign service in 
August 1968.  While the September 2007 statement reflects that 
the Veteran underwent a mortar and rocket attack in June 1968, 
which was before he shipped out to Vietnam, the Board finds that 
the Veteran was most likely simply mistaken in the date, as it is 
proximate in time to when he did begin service in Vietnam about a 
month later.  Moreover, the Veteran specified that the attack 
occurred about two weeks after he arrived in country.  As such, 
the Board finds that the Veteran has provided an adequate account 
of stressors related to his fear of hostile military activity.  
See 75 Fed.Reg. at 39852. 

The Board notes that the Veteran's VA treatment records reflect 
diagnoses of PTSD dated in July 2007, February 2009, and May 2009 
but do not specifically relate it to his claimed in-service 
stressors.  In this regard, although a July 2007 VA treatment 
record reflects that the Veteran attended a combat-related PTSD 
therapy group, the mere presence in such a group is not 
sufficient to establish a finding on the part of a VA 
psychiatrist or psychologist that in the Veteran's particular 
case his PTSD is related to his claimed in-service stressors.  
Indeed, a May 2007 VA treatment record reflects that the Veteran 
himself requested to be referred to this group, and thus there is 
no indication that a VA physician made a finding that the Veteran 
has PTSD related to his claimed in-service stressors.  Thus, 
under 38 C.F.R. § 3.304(f), as amended, the outstanding issue is 
whether the Veteran's claimed in-service stressors are adequate 
to support a diagnosis of PTSD. 

Accordingly, in light of the new amendments to 38 C.F.R. 
§ 3.304(f), this claim must be remanded for a VA examination and 
opinion addressing whether the Veteran's claimed in-service 
stressors are adequate to support a diagnosis of PTSD in 
accordance with the criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), 
and, if so, whether the Veteran's reported symptoms are related 
to the claimed in-service stressors.  See Kowalski v. Nicholson, 
19 Vet. App. 171 (2005) (holding that VA has discretion to 
schedule a veteran for a medical examination where it deems an 
examination necessary to make a determination on the Veteran's 
claim); Shoffner v. Principi, 16 Vet. App. 208, 213 (2002) 
(holding that VA has discretion to decide when additional 
development is necessary).  The examiner should be provided with 
a copy of the amended regulation set forth above. 

Further, as noted above, a service connection claim for PTSD also 
encompasses any other acquired psychiatric disability that 
reasonably may be raised by the record.  See Clemons, 23 Vet. 
App. at 5.  On remand, the AOJ should take the opportunity to 
determine whether the Veteran has a psychiatric disorder other 
than PTSD and assess the probability of whether it is related to 
service. 

Finally, the AOJ should also take this opportunity to obtain the 
Veteran's VA treatment records from the VA Medical Center (VAMC) 
at Long Beach, California from May 2009 to the present. 

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain the Veteran's VA 
treatment records from the VAMC in Long 
Beach, California from May 2009 to the 
present and associate them with the claims 
file. 

2.  The Veteran should be scheduled for a VA 
medical examination by a VA psychiatrist or 
psychologist or a psychiatrist or 
psychologist with whom VA has contracted to 
determine whether the Veteran's claimed in-
service stressors are adequate to support a 
diagnosis of PTSD, and whether the Veteran's 
symptoms are related to the claimed 
stressors.  The examiner should take into 
consideration, among other relevant evidence 
in the claims file, the VA treatment records 
dated in July 2007, February 2009, and May 
2009 reflecting diagnoses of PTSD, the 
Veteran's September 2007 and September 2009 
statements describing his in-service 
stressors, and the Veteran's testimony at the 
September 2010 Board hearing. 

The entire claims file and a copy of this 
REMAND must be made available to the examiner 
prior to the examination.  The examiner must 
note in the examination report that the 
evidence in the claims file has been 
reviewed. 

After reviewing the file and examining the 
Veteran, the examiner should render an 
opinion as to the following: 
A.	Whether it is at least as likely as not 
(i.e., to at least a 50:50 degree of 
probability) that the Veteran's claimed 
in-service stressors are adequate to 
support a diagnosis of PTSD in 
accordance with the criteria set forth 
in the DSM-IV and, if so, whether the 
Veteran's reported symptoms are related 
to the claimed in-service stressors 
(i.e., to at least a 50:50 degree of 
probability) or whether such a 
relationship is unlikely (i.e., less 
than a 50:50 degree of probability).  
The examiner should be provided with a 
copy of the amendment to 38 C.F.R. 
§ 3.304(f).   
B.	Whether the Veteran has an acquired 
psychiatric disorder other than PTSD 
and, if so, whether it is at least as 
likely as not a result of the Veteran's 
active military service (i.e., to at 
least a 50:50 degree of probability) or 
whether such a relationship is unlikely 
(i.e., less than a 50:50 degree of 
probability).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion provided.  
The AOJ should ensure that an adequate 
rationale has been provided before returning 
this case to the Board. 

3.  After the above development is completed, 
and any other development that may be 
warranted based on action taken pursuant to 
the above paragraphs, the AOJ should 
readjudicate the claim on the merits in light 
of 38 C.F.R. § 3.304(f) as amended.  If the 
benefits sought are not granted, the Veteran 
and his representative should be furnished a 
supplemental statement of the case (SSOC) and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655 (2009).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


